internal_revenue_service number release date index number ------------------------------------------------- -------------------------- --------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- telephone number -------------------- refer reply to cc tege eb ec plr-100468-15 date date ------ ---------------------- --- year date x company a -------------------------------------- date date ------------------------ ------------------------ dear ---------------------------------- this is in response to a request for a private_letter_ruling dated date submitted on your behalf by your authorized representative requesting a ruling under sec_83 of the internal_revenue_code code specifically you request a ruling that an election made under sec_83 of the code was timely filed notwithstanding your failure to attach a copy of the election to your year tax_return the facts as represented are as follows on date you purchased x units in company a for whom you provided services on date you executed an election pursuant to sec_83 of the internal_revenue_code the election met the content requirements of sec_1_83-2 of the income_tax regulations regulations this election was filed by with the internal_revenue_service on date within days of the date of transfer when your tax_return was prepared for year you failed to attach a copy of your election as a result a copy of your election was not submitted with your year tax_return as required by sec_1 c of the regulations plr-100468-15 sec_83 of the code provides rules for the taxation of property transferred to an individual in_connection_with_the_performance_of_services sec_83 of the code provides that if in_connection_with_the_performance_of_services property is transferred to any person other than the person for whom such services are performed the fair_market_value of the property less the amount_paid for the property shall be included in the gross_income of the recipient in the first taxable_year in which the recipient’s interest in the property is not subject_to a substantial_risk_of_forfeiture sec_83 of the code provides that any person who performs services in connection with which property is transferred may elect to include in gross_income for the taxable_year of the transfer the excess of the fair_market_value of the property over the amount_paid for it sec_83 of the code provides that an election made pursuant to sec_83 shall be made in the manner prescribed by the secretary and shall be made not later than days after the date of the transfer sec_1_83-2 of the regulations provides that a sec_83 election is made by filing one copy of a written_statement with the internal revenue office with whom the taxpayer files his return in addition one copy of such statement shall be submitted with the income_tax return for the year of transfer sec_1_83-2 of the regulations provides that the person who performed the services shall also submit a copy of the statement to the person for whom the services are performed sec_1_83-2 of the regulations provides that the statement shall be signed by the person making the election and shall indicate that it is being made under sec_83 of the code and shall contain the following information the name address and taxpayer_identification_number of the taxpayer a description of each property with respect to which the election is being made the date or dates on which the property is transferred and the taxable_year for which such election was made the nature of the restriction or restrictions to which the property is subject the fair_market_value at the time of transfer of each property with respect to which the election is being made the amount if any paid for such property and with respect to elections made after date a statement to the effect that copies have been furnished to other persons as provided in sec_1_83-2 of the regulations based on the representations made and after consideration of the provisions of sec_83 of the code and of the regulations we have determined that you fulfilled the requirements for a valid election under sec_83 when your statement was mailed to the internal revenue office on date failure to submit a copy of the statement with your year tax_return did not affect the validity of the election we therefore conclude that to the extent that your receipt of company a stock on date constituted a transfer of property under sec_83 of the code your election under sec_83 with respect to that stock remains in effect plr-100468-15 we ask that you now forward a copy of the statement to the internal revenue office with which you file your tax returns to be associated with your year tax_return except as expressly provided herein no opinion is expressed or implied as to the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant this ruling is based on the information and representations submitted by your authorized representative and accompanied by a penalty of perjury statement executed by you while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours s ________________________ thomas d scholz senior counsel executive compensation branch office of associate chief_counsel tax exempt and government entities cc
